Citation Nr: 0838087	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by weight gain and loss including irritable bowel syndrome, 
gastroesophageal reflux disease, and chronic diarrhea, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel






INTRODUCTION

The veteran had active military service from September 1986 
to April 1987 and March 1988 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a 
disability manifested by weight gain/loss.  The Board 
remanded this case for additional development in November 
2006.  The claims file subsequently was transferred to the RO 
in Nashville, Tennessee.

In the November 2006 Board remand, the Board referred the 
veteran's claim for entitlement to service connection for an 
undiagnosed illness due to his period of service in the 
Persian Gulf War.  His representative contends that the 
undiagnosed illness is manifested by irritable bowel 
syndrome, gastreoesophageal reflux, sleep disturbances, and 
weight gain/loss.  Based on the medical evidence of record 
and the nature of the veteran's claim, the issue of an 
undiagnosed illness manifested by irritable bowel syndrome, 
gastroesophageal reflux, and weight gain/loss will be 
considered below.  This issue has been recharacterized as 
represented on the cover page.  The issue of service 
connection for an undiagnosed illness manifested by sleep 
disturbance is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran originally sought service connection for a 
disability manifested by weight gain/loss.  His 
representative has filed a separate claim for Persian Gulf 
War undiagnosed illness manifested by irritable bowel 
syndrome, gastreoesophageal reflux, and weight gain/loss.  
Given the nature of these claims, the medical evidence of 
record, the confusion between the RO and the veteran's 
attorney regarding the issue(s), and to ensure that the 
veteran's contentions are all considered, these matters will 
be addressed together, as indicated on the title page.

The service medical records show the veteran had problems 
staying under the maximum weight requirements during his 
service.  At the end of his service in March 1993, he weighed 
195 pounds at 5 feet 6 inches tall.  It was noted that he had 
gained 13 pounds in a couple of months.  He was considered 
overweight by Army standards and was discharged.  There was a 
note of a questionable thyroid disorder and the veteran 
claimed that his thyroid gland had swelled up each year since 
the age of five.  The service medical records also reflect 
complaints of diarrhea and assessments of gastroenteritis in 
December 1988 and August 1989.  He served in Saudi Arabia 
from December 26, 1990 to May 8, 1991.

After service, a March 2004 VA gastroenterology consult 
report shows complaints of watery and loose bowel movements 
per day for the last 10 years, worse for the last two years, 
dark red blood present in every stool, and abdominal pain 
sharp in nature.  It was noted that the veteran had gained 50 
pounds over the last year.  The assessment was chronic 
diarrhea and hematochozeia.  The examiner also determined 
that it was likely the veteran had irritable bowel syndrome 
and hemorrhoids.  An esophagogastroduodenoscopy (EGD) showed 
severe ulcerative esophagitis involving the distal one third 
of the esophagus; diffuse gastric mucosa erythema with edema 
and erosions; and duodenitis.  

As the record shows in-service problems with weight gain and 
findings of diarrhea and gastroenteritis and current 
diagnoses of irritable bowel syndrome, gastroesophageal 
reflux disorder, and chronic diarrhea, the determinative 
issue is whether there is any relationship between these.

A March 2007 VA examiner determined that it was less likely 
as not that these disabilities were related to his inability 
to lose weight in service, because there was no documented 
history of irritable bowel syndrome or erosive gastritis in 
the military records.  The examiner further found that severe 
esophagitis could lead to weight loss as well as irritable 
bowel syndrome but neither of these illnesses were causes of 
weight gain.  

One obvious problem with this opinion is that, even if there 
is no in-service diagnosis of irritable bowel syndrome or 
erosive gastritis, the symptoms of diarrhea and 
gastroenteritis should be evaluated in terms of whether these 
are possible early manifestations of any present disabling 
condition.  See generally Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992) (in addressing a hearing loss claim holding 
that "...we are unable to find in the statutes or regulations 
a requirement that there must be complaints or treatment in 
service before service connection can be found.").  Another 
question that needs to be addressed is whether the veteran's 
symptoms can be considered manifestations of an undiagnosed 
illness related to his service in the Persian Gulf.
 
The veteran was provided with VA letters addressing his 
undiagnosed illness claim in August 2004 and October 2004, 
but those letters are not sufficient.  Another letter should 
be provided addressing all the criteria for a service 
connection claim based on an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
addresses his service connection claim for 
an undiagnosed illness manifested by 
irritable bowel syndrome, 
gastreoesophageal reflux, and weight 
gain/loss.

2.  Schedule the veteran for a VA 
examination with a physician that 
addresses the following:

(a)  Whether it is at least as likely as 
not that the veteran's present chronic 
diarrhea, irritable bowel syndrome, 
gastreoesophageal reflux, weight gain and 
loss, and/or any findings on the most 
recent EGD in March 2004 are related to 
his service as discrete disabilities.

(b)  Whether it is at least as likely as 
not that the veteran's chronic diarrhea, 
irritable bowel syndrome, 
gastreoesophageal reflux, weight gain and 
loss, and/or any findings on the most 
recent EGD in March 2004 are 
manifestations of an undiagnosed illness 
related to his service in the Persian Gulf 
War.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
rationale for all opinions should be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




